ORDER

PER CURIAM.
Defendant was convicted by a jury of three counts of rape, § 566.030, RSMo Supp.1992. He was sentenced by the court as a prior and persistent sexual offender to three consecutive thirty year sentences to be served without probation or parole, § 558.018, RSMo Supp.1993. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum *688for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).